Citation Nr: 1122714	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-30 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tension headaches, claimed as secondary to left eye injury, status post enucleation, and PTSD.

2.  Entitlement to an increased disability rating for residuals, left eye injury, status post enucleation, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January to April of 1979, and from December 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a June 2006 rating decision, the RO denied entitlement to service connection for migraine headaches.  In a subsequent December 2006 rating decision, the RO also denied the Veteran's claim of entitlement to an increased rating for residuals of a left eye injury, status post enucleation, rated as 40 percent disabling.  In December 2006, the Veteran filed a timely Notice of Disagreement in which he expressed disagreement with the RO's decisions as to those issues.

The issue of entitlement to service connection for a left knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased disability rating for residuals, left eye injury, status post enucleation, currently rated as 40 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has a diagnosis of tension headaches.

2.  The Veteran's tension headaches are etiologically associated with his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for tension headaches have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Insofar as the issue of entitlement to service connection for headaches are concerned, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken above, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

III.  Entitlement to Service Connection for Headaches

Through statements made in his April 2006 claim and December 2008 notice of disagreement, the Veteran asserts that he has headaches that are attributable to his service-connected left eye disability.  These statements do not assert a specific time of onset, either during or after the Veteran's active duty service.

A review of the service treatment records indicates extensive in-service treatment of the left eye, following an April 1981 injury in which he was struck in the left eye by a tree limb.  Nonetheless, the records pertaining to that treatment do not reflect any complaints of or treatment for headaches.  The remaining service treatment records do not indicate any separate head injuries, and also, do not indicate any separate complaints of headaches of any kind.

VA treatment records since June 1992 document sporadic but recurring complaints of headaches.  At the June 1992 VA treatment, the Veteran expressed his belief that his headaches were related to his left eye injury.   In February 2006, the Veteran returned to the VA medical center for complaints of headaches accompanied by blurred vision.  At a December 2006 follow-up, the Veteran continued to report headaches that were occurring two to three times per week.  The Veteran's disorder was diagnosed simply as "headaches."  At an August 2007 VA treatment visit, the Veteran reported headaches which required him to lie down until they went away.

At a March 2008 VA examination, the Veteran elaborated that his headaches were located across the front of his head, around his skull, and extended down into his neck with a throbbing sensation.  According to the Veteran, these headaches occurred on a daily basis.  Nonetheless, the Veteran did not provide an approximate time frame for the onset of his headaches.  A cranial examination did not reveal any cranial nerve dysfunction.  Muscle mass, tone, and strength were all normal.  The VA examiner diagnosed tension-type headaches which were consistent with tension and stress reported by the Veteran at an April 2008 VA psychiatric examination, and, which were associated with the Veteran's PTSD.

By virtue of a July 2008 rating decision, service connection is in effect for the Veteran for PTSD, with an assigned disability rating of 50 percent.

The evidence in this case shows that the Veteran has had a longstanding history of headaches since as early as 1992.  Based upon the findings on VA examination in March 2008, the VA examiner has opined that the Veteran's headaches are etiologically related to symptoms caused by his service-connected PTSD, including "all the frutstrations he encounters in daily living."  In view of the foregoing, the competent evidence supports a finding that the Veteran's tension headaches are associated with a service-connected disorder; thus, the Veteran is entitled to service connection for tension headaches, secondary to PTSD.  To that extent, this appeal is granted in full. 


ORDER

Service connection for tension headaches is granted subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In his September 2006 claim, the Veteran generally asserts entitlement to an increased rating for his service-connected left eye disability.  This claim was denied by the RO in its December 2006 rating decision.  Accordingly, a disability rating of 40 percent, assigned pursuant to 38 C.F.R. § 4.79, Diagnostic Code (DC) 6066, was continued.

Parenthetically, the Board notes that the criteria for the evaluation of disabilities of the eyes were amended, effective December 10, 2008.  These amended criteria, however, govern only in cases where the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the claim in this case was filed prior to December 10, 2008, these revised rating criteria are not applicable.  Rather, the Veteran's left eye disability must be rated in accordance with the regulations, as they existed at the time of his September 2006 claim.

Under the previous code, disabilities of the eyes were rated under 38 C.F.R. § 4.84a, DC 6000 to 6092.  Disabilities marked by the anatomical loss of one eye specifically were rated pursuant to DC 6063 to 6066.  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is rated from being 40 percent disabling to 100 percent disabling, based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6063 to 6066.  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.

The percentage rating will be found from 38 C.F.R. § 4.84a, Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84a.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063 to 6078.

Under 38 C.F.R. § 4.76, examinations of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision, using Snellen's test type or the equivalent.  Central visual acuity should be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  In any case where the examiner reports that there is a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse, the examination report must include at least two recordings of near and distance corrected vision and an explanation of the reason for the difference.

In this case, the evidence documents surgical enucleation of the Veteran's service-connected left eye and diminished visual acuity of the non-service-connected right eye.  At a July 2006 VA treatment, the Veteran reported burning, watering, and ongoing blurred vision in his right eye.  In the treatment record, the VA treating physician notes that "[the] last time [the Veteran] was in [the] clinic he reported no vision [in his right eye], but after 4 hours of refraction he conceded 20/25 vision."  Repeat eye tests performed at the July 2006 treatment once again revealed 20/25 corrected vision in the right eye.  VA eye testing performed in January 2007 revealed 20/50 vision in the right eye.  At a March 2008 VA examination, eye testing revealed uncorrected acuity of 20/40 in the Veteran's right eye.

Nonetheless, it is unclear, based upon a review of the corresponding records, as to whether any of the VA treatments and evaluations or the March 2008 VA examination were conducted in accordance with the standards set forth under 38 C.F.R. § 4.76.  Under the circumstances, the Veteran must be afforded a new VA examination, by an appropriate specialist and in accordance with the criteria expressed under 38 C.F.R. § 4.76, to determine the severity of the Veteran's loss of visual acuity.

Additionally, the Board notes that VA and private treatment records for treatment only through June 2008 have been associated with the claims file.  Accordingly, efforts should be made to contact the Veteran to ascertain the names and addresses of any medical providers who have rendered treatment for his eyes since June 2008.  If any additional treatment is identified by the Veteran, then efforts should be made to obtain any records that correspond to such treatment.
 
Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an increased disability rating for residuals, left eye injury, status post enucleation, currently rated as 40 percent disabling.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and, must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his eyes since June 2008.

2.  Then, any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Then, the Veteran should be afforded a VA examination to determine the severity of any residuals that have resulted from his left eye injury, status post enucleation, to include any loss of visual acuity.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, including an examination of visual acuity.  In accordance with 38 C.F.R. § 4.76, such an examination must include the central uncorrected and corrected visual acuity for distance and near vision, using Snellen's test type or the equivalent.  If the examiner determines that there is a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse, the examination must then include at least two recordings of near and distance corrected vision and an explanation of the reason for the difference.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and applicable medical principles.  All findings, conclusions, and supporting rational should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim for an increased disability rating for residuals, left eye injury, status post enucleation, currently rated as 40 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


